Court of Appeals
Fourth Court of Appeals
300 Dolorosa, Suite 3200
San Antonio, Texas, 78205-3037



                                                July     7,    2015


                RE:    Court of Appeals Number:                    04-15-00288-CV
                        Trial No. 2012-CI-16084


Dear    Clerk,


        In    accordance          to    the court's order             entered on June         29,   2015,
enclosed       is    copy    of    Request      for     Transcripts         of    Pretrial    hearings
filed with          Rhonda    L.       Hogan,   3 7th    District       Court,      Court    Reporter    and
copy    of    the    Unsworn       Declaration          of    Inabili fcy    to    Pay   Costs   that   was
filed    in    this    case.           Please   file     same    with    the      court.




Sincerely




Eduardo
89008-132 '
LSCI    Butner-Low
P.O. Box 999
Butner, NC   27509
                            No.   2012-CI-16084



EDUARDO   BENAVIDES                   §      IN. THE DISTRICT       COURT OF
            Plaintiff,                §

                                      §      37TH JUDICIAL DISTRICT
vs.
                                      §
JULIA BENNETT, ET AL.,                §
         Defendants.                  §      BEXAR COUNTY,        TEXAS



                  REQUEST FOR TRANSCRIPTS OF PRETRIAL
                                  HEARINGS




TO:   Rhonda L.   Hogan,   37th District Court,   Court Reporter

      Plaintiff Eduardo Benavides, hereby requests that the pretrial

hearings held on January 9, 15, February 5, 2015 in this case be
transcribed and filed in the case.




                                              Respectfully submitted,




                                              Eduardo E enavides
                                              89008-132
                                              LSCI   Butner Low
                                              P.O.   Box    999
                                              Butner,      NC 27509


                           CERTIFICATE OF SERVICE.

     I, HEREBY CERTIFY, that a true and correct copy of the above
and foregoing has been forwarded to: Patricia Jav, Attorney At
Law, 3107 Broadway, San Antonio, Texas, 78209, and Rudy Wattiez,
2118 N. Main Ave., Suite 102, San Antonio, Texas, 7&212, on this
7th day of July 2015.




                                              Eduardo Benlavides
                              No:   2012-CI-16084
                                    2015-CI-04550


EDUARDQ BENAVIDES                        §        IN THE    DISTRICT COURT OF
           Plaintiff,                .   §
                                         §
vs.                                      §        37TH    JUDICIAL DISTRICT
                                         §
JULIA BENNETT,     ET AL.,               §
          Defendants.                    §        BEXAR    COUNTY,   TEXAS


                       UNSWORN DECLARATION OF INABILITY TO
                                     PAY COSTS

      •"My name is Eduardo Benavides and am the plaintiff in the above
and reference case. I state that I do not have any money, stocks
or bonds that may converted to pay the costs of my appeal to the
Fourth Court of Appeals."

     I, Eduardo Benavides, 89008-132, pursuant to Civil Pratice &
Remedies Code, §§ 132.00, state I am presently incarcerated in
LSCI-Butner-Low, in Grandville County, Butner, North Carolina, and
declare under the penalty of perjury, that I have personal knowledge
or the above and foregoing and is true and correct.


                                                          Eduardo B




                             CERTIFICATE     OF   SERVICE


     I HEREBY CERTIFY, that a true and correct copy of the above
and forgoing has been forwarded to: Patricia Jay, Attorney At Law,
3107 Broadway,     San Antonio,     Texas,   78209;      and Rudy Pfat"J-    *"""•
N. Main Ave., Suite 102, San Antonio, Texas,               78212, c)nN
day of   May   2015.
Name:                             Number
Low Security Corrt'ciioiKLl Instiiution
P.O. Box 999
Burner. NC 27504




                                                   ^•89008-132^
                                                         Court Of Appeals Fourth Dist
                                                         Suite 3200
                                                         300 Dolorosa
                                                         SAN Antonio, TX 76205-3037
                                                         United States